Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
Securities Purchase Agreement (this "Agreement"), dated January 23, 2018, by and
between R1 RCM Inc., a Delaware corporation (the "Company"), and IHC Health
Services, Inc., a Utah non-profit corporation (the "Investor").
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company desires to sell, and the Investor desires to purchase, shares of the
Company's common stock, par value $0.01 per share (the "Common Stock");
WHEREAS, in connection with such purchase and sale, the Company and the Investor
desire to make certain representations and warranties and enter into certain
agreements as set forth herein; and
WHEREAS, in connection with such purchase and sale, the Company, the Investor
and the other parties thereto (as applicable) will execute and deliver, among
other things, (i) the Amended and Restated Registration Rights Agreement, dated
as of January 23, 2018 (the "Registration Rights Agreement"), and (ii) a warrant
agreement, dated as of January 23, 2018 (the "Warrant Agreement").
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements set forth in this Agreement, and intending to be
legally bound by this Agreement, the Company and the Investor agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:
"Affiliate" shall mean, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, "control" (including, with its correlative meanings,
"controlled by" and "under common control with") shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.
"Board" shall mean the Board of Directors of the Company.
"Bylaws" shall have the meaning set forth in Section 4.1.
"Business Day" shall mean any day other than a Saturday, a Sunday or a day on
which banks are required to be closed in Chicago, Illinois.
"Certificate of Incorporation" shall have the meaning set forth in Section 4.1.
"Closing" shall have the meaning set forth in Section 3.
"Closing Date" shall have the meaning set forth in Section 3.
"Common Stock" shall have the meaning set forth in the recitals of this
Agreement.


    1

--------------------------------------------------------------------------------




"Company" shall have the meaning set forth in the preamble of this Agreement.
"Company Stock Plans" shall mean, collectively, the Amended and Restated Stock
Option Plan adopted February 22, 2006, the Second Amended and Restated 2010
Stock Incentive Plan and any other plan, program or arrangement providing for
the grant of equity-based awards to directors, officers, employees or other
service provides of the Company or any of its Subsidiaries.
"Exchange Act" shall mean the U.S. Securities Exchange Act of 1934, and the
rules and regulations promulgated by the SEC thereunder.
"Fraud" shall mean, with respect to the making of any representation or warranty
set forth in this Agreement, or in any certificate delivered pursuant to this
Agreement, an act, committed by a party to this Agreement, with intent to
deceive the other party to this Agreement, or to induce the other party to enter
into this Agreement and requires (i) a false representation of material fact
made in this Agreement; (ii) knowledge that such representation is false; (iii)
an intention to induce the party to whom such representation is made to act or
refrain from acting in reliance upon it; (iv) causing that party, in justifiable
reliance upon such false representation and with ignorance to the falsity of
such representation, to take or refrain from taking action; and (v) causing such
party to suffer damage by reason of such reliance.
"Fundamental Reps" shall have the meaning set forth in Section 7.3.
"Governance Committee" shall have the meaning set forth in Section 6.5.
"Governmental Authority" shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative.
"Indebtedness" of any Person shall mean any (i) indebtedness for borrowed money
of such Person, (ii) indebtedness of such Person evidenced by any bond,
debenture, mortgage, indenture or other debt instrument or debt security, and
(iii) guarantee by such Person of any such indebtedness, obligations or debt
securities of a type described in clauses (i) and (ii) above of any other
Person.
"Independent" shall mean as defined in the listing standards of the Nasdaq
Capital Market (or other United States national securities exchange that the
Common Stock is listed upon, if any) and applicable law.
"Investor" shall have the meaning set forth in the preamble of this Agreement.
"Investor Designee" shall have the meaning set forth in Section 6.5.
"Knowledge" of the Company shall mean the actual knowledge, as of the date of
this Agreement, of Joseph Flanagan, Christopher Ricaurte and Sean Radcliffe
after reasonable inquiry of their respective direct reports.


    2

--------------------------------------------------------------------------------




"Laws" shall mean any federal, state, local, foreign or other law, statute,
regulation, rule, ordinance, code, convention, directive, order, determination,
judgment or other legal requirement.
"Lien" shall mean, with respect to any property or asset, any pledge, lien,
charge, mortgage, deed of trust, lease, sublease, license, restriction,
hypothecation, right of first refusal or offer, conditional sales or other title
retention agreement, adverse claim of ownership or use, easement, encroachment,
right of way or other title defect, encumbrance, option to purchase or lease or
otherwise acquire any interest, and security interest of any kind or nature
whatsoever.
"Material Adverse Effect" shall mean any condition, change, event, occurrence or
effect that, individually or in the aggregate with all other conditions,
changes, events, occurrences or effects, is materially adverse to the business,
assets, liabilities (contingent or otherwise), results of operations or
financial condition of the Company and its Subsidiaries taken as a whole.
"Nominee Disclosure Information" shall have the meaning set forth in Section
6.5.
"Ownership Threshold" shall mean, as of any date, the Investor holding in
aggregate at least 80% of the shares of Common Stock issued or issuable to the
Investor on the date hereof (calculated assuming full exercise of the Warrant).
"Permitted Transfers" shall have the meaning set forth in Section 6.6.
"Person" shall mean an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, joint venture,
other entity or group (as defined in the Exchange Act), including a Governmental
Authority.
"Purchase Price" shall have the meaning set forth in Section 2.
"Registration Rights Agreement" shall have the meaning set forth in the recitals
of this Agreement.
"Sale Transaction" shall have the meaning set forth in Section 6.6.
"SEC" shall mean the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.
"SEC Reports" shall have the meaning set forth in Section 4.
"Securities" shall have the meaning set forth in Section 5.1(a).
"Securities Act" shall mean the U.S. Securities Act of 1933, and the rules and
regulations of the SEC thereunder.
"Subsidiary" of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity of which
(or in which) more than 50% of (i) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other


    3

--------------------------------------------------------------------------------




class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.
"TowerBrook" shall have the meaning set forth in Section 6.6.
"TCP-ASC" shall mean TCP-ASC ACHI Series LLLP, a limited liability limited
partnership.
"TCP-ASC Investor Rights Agreement" shall mean that certain Investor Rights
Agreement, dated as of February 16, 2016, by and among the Company, TCP-ASC and
the other parties thereto.
"TCP-ASC Securities Purchase Agreement" shall mean that certain Securities
Purchase Agreement, dated as of December 7, 2015, by and among the Company,
TCP-ASC and Ascension Health Alliance d/b/a Ascension.
"TCP-ASC Warrant Agreement" shall mean that certain Warrant, dated as of
February 16, 2016, by and between the Company and TCP-ASC.
"Voting Securities" shall have the meaning set forth in Section 6.8.
"Warrant Agreement" shall have the meaning set forth in the recitals of this
Agreement.
"Warrant" shall have the meaning set forth in Section 2.
2.    Purchase and Sale of the Common Stock; Warrant. On the terms and subject
to the conditions set forth in this Agreement, at the Closing, the Investor will
purchase from the Company, and the Company will issue, sell and deliver to the
Investor (i) 4,665,594 shares of Common Stock, at a purchase price of $4.2867
per share and (ii) a warrant to acquire up to 1,500,000 shares of Common Stock
in accordance with the terms and conditions of the Warrant Agreement, for an
aggregate purchase price of $20,000,000 (the "Purchase Price"), to be paid in
full in cash to the Company on the Closing Date. The warrant to be issued by the
Company to the Investor pursuant to the Warrant Agreement is referred to as the
"Warrant."
3.    Closing. The consummation of the purchase and sale of the Common Stock and
the other transactions contemplated by this Agreement (the "Closing") shall take
place at the offices of Kirkland & Ellis LLP, 300 North LaSalle, Chicago,
Illinois 60654 on the date hereof (the "Closing Date"). At the Closing, the
Company shall deliver to the Investor the book-entry interest representing that
number of shares of Common Stock set forth in Section 2 in exchange for payment
of the Purchase Price by wire transfer of immediately available funds to an
account designated by the Company in advance of the Closing Date.
4.    Representations and Warranties of the Company. The Company represents and
warrants to the Investor as of the date of this Agreement that, except, other
than with respect to the Fundamental Reps, as otherwise disclosed or
incorporated by reference in any registration statements, reports, schedules,
forms, prospectuses, proxy statements and other documents filed with or
furnished to


    4

--------------------------------------------------------------------------------




the SEC on or after January 1, 2017 (other than any disclosure under the
headings "Risk Factors," "Forward Looking Statements" or any similar
precautionary, predictive or forward-looking sections included therein) and
before the date of this Agreement (all such reports covered by this clause (i)
collectively, the "SEC Reports");
4.1    Organization; Good Standing and Qualification. The Company and each of
the Company's Subsidiaries is duly organized, validly existing and in good
standing under the laws of the state of its formation and has all requisite
power and authority to own its properties and conduct its business as presently
conducted; and is duly qualified to do business and in good standing in each
state in the United States of America where its business requires such
qualification, except where failure to be so duly organized, validly existing
and in good standing, to have such requisite power and authority or to be so
duly qualified and in good standing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. True and accurate
copies of the Company's Amended and Restated Certificate of Incorporation (the
"Certificate of Incorporation") and the Company's Amended and Restated Bylaws
(the "Bylaws"), each as in effect as of the date of this Agreement, have been
made available to the Investor.
4.2    Authorization; Enforceable Agreement.
(a)    All corporate action on the part of the Company, its officers, directors
and shareholders necessary for the authorization, execution, and delivery of
this Agreement, the Registration Rights Agreement and the Warrant Agreement, the
performance of all obligations of the Company under this Agreement, the
Registration Rights Agreement and the Warrant Agreement, and the authorization,
issuance (or reservation for issuance), sale and delivery of (i) the Common
Stock being issued hereunder, (ii) the Warrant, and (iii) the Common Stock
issuable upon exercise of the Warrant has been, or will be, taken, and this
Agreement, the Registration Rights Agreement and the Warrant Agreement, when
executed and delivered, assuming due authorization, execution and delivery by
the Investor, constitutes and will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors' rights generally, and by general equitable principles.
(b)    On or prior to the date of this Agreement, the Board has duly adopted
resolutions (i) evidencing its determination that as of the date of this
Agreement this Agreement and the transactions contemplated by this Agreement are
fair to and in the best interests of the Company and its shareholders, (ii)
approving this Agreement, the Registration Rights Agreement, the Warrant
Agreement and the transactions contemplated by this Agreement, the Registration
Rights Agreement and the Warrant Agreement and (iii) declaring this Agreement
and the issuance and sale of the Common Stock and the Warrant advisable.
4.3    Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Company, threatened in writing against, nor any
outstanding judgment, order or decree against, the Company or any of its
Subsidiaries before or by any Governmental Authority


    5

--------------------------------------------------------------------------------




or arbitral body which if adversely determined, would reasonably be expected to
have, a Material Adverse Effect.
4.4    Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, declaration, or filing with, any federal, state,
or local governmental authority on the part of the Company is required in
connection with the offer, sale or issuance of the Common Stock or the Warrant
(or the Common Stock issuable upon exercise of the Warrant) or the consummation
of any other transaction contemplated by this Agreement, except for the
following: (i) compliance with applicable state securities laws, which
compliance will have occurred within the appropriate time periods; and (ii) the
filing with the SEC of such reports under the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement. Assuming that the representations of the Investor set forth in
Section 5 are true and correct, the offer, sale, and issuance of the Common
Stock and the Warrant in conformity with the terms of this Agreement are exempt
from the registration requirements of Section 5 of the Securities Act, and all
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.
4.5    Valid Issuance of Common Stock. The Common Stock being purchased by the
Investor hereunder, when issued, sold, and delivered in accordance with the
terms of this Agreement for the consideration expressed in this Agreement, will
be duly and validly issued, fully paid, and nonassessable, and will be free of
any Liens or restrictions on transfer other than restrictions under this
Agreement and the Registration Rights Agreement and under applicable state and
federal securities laws. The sale of the Common Stock is not subject to any
preemptive rights, rights of first offer or any anti-dilution provisions
contained in the Company's Certificate of Incorporation, Bylaws or any other
agreement.
4.6    Capitalization. The authorized capital stock of the Company consists of
500,000,000 shares of Common Stock, of which 104,470,501 were issued and
outstanding as of the close of business on December, 31, 2017 (including
2,413,030 shares of restricted stock), and 370,000 shares of preferred stock,
par value $0.01, of which 227,483 were issued and outstanding as of the close of
business on December 31, 2017. All issued and outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable. The Company
will reserve that number of shares of Common Stock sufficient for issuance upon
exercise of the Warrants pursuant to the Warrant Agreement. As of January 19,
2018 (x) options to purchase an aggregate of 17,985,546 shares of Common Stock
are outstanding under the Company Stock Plans, (y) 2,413,030 shares of
restricted stock are outstanding under the Company Stock Plans and (z) 6,007,760
restricted stock units are outstanding under the Company Stock Plans. As of the
date of this Agreement, there are 29,292,285 shares of Common Stock reserved for
issuance under the Company Stock Plans. Other than as provided in this
Agreement, the Registration Rights Agreement, the TCP-ASC Investor Rights
Agreement, the Warrant Agreement, the TCP-ASC Securities Purchase Agreement and
the TCP-ASC Warrant Agreement, there are no other outstanding rights, options,
warrants, preemptive rights, rights of first offer, or similar rights for the
purchase or acquisition from the Company of any securities of the Company, nor
are there any commitments to issue or execute any such rights, options,
warrants, preemptive rights or rights of first offer. Except as otherwise
provided in the


    6

--------------------------------------------------------------------------------




Warrant Agreement and the TCP-ASC Warrant Agreement, there are no outstanding
rights or obligations of the Company to repurchase or redeem any of its equity
securities. The rights, preferences, privileges, and restrictions of the Common
Stock are as stated in the Certificate of Incorporation.
4.7    Compliance with Other Instruments. The Company is not in violation or
default of any provision of the Certificate of Incorporation or the Bylaws. The
execution, delivery, and performance of and compliance with this Agreement, the
Registration Rights Agreement and the Warrant Agreement, and the issuance and
sale of the Warrant and Common Stock, will not (i) result in any default or
violation of the Certificate of Incorporation or the Bylaws, (ii) result in any
default or violation of any agreement relating to its Indebtedness or under any
mortgage, deed of trust, security agreement or lease to which it is a party or
in any default or violation of any material judgment, order or decree of any
Governmental Authority or (iii) be in conflict with or constitute, with or
without the passage of time or giving of notice, a default under any such
provision, require any consent or waiver under any such provision, or result in
the creation of any Lien upon any of the properties or assets of the Company
pursuant to any such provision, or the suspension, revocation, impairment or
forfeiture of any permit, license, authorization, or approval applicable to the
Company, its business or operations, or any of its assets or properties pursuant
to any such provision, except in the case of clauses (ii) and (iii) as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
4.8    Compliance with Laws. Neither the Company nor any of its Subsidiaries is
in violation of any applicable Laws of any Governmental Authority, except where
such violation would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the Knowledge of the Company,
neither the Company nor any of its Subsidiaries is being investigated with
respect to, or has been overtly threatened to be charged with or given notice of
any violation of, any applicable Law, except for such of the foregoing as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
4.9    No Material Adverse Effect. Since September 30, 2017, no event or
circumstance has occurred that, individually or in the aggregate, has had (and
continues to have) or would reasonably be expected to have a Material Adverse
Effect.
4.10    Reports.
(a)    The SEC Reports, when they became effective or were filed with the SEC,
or in the case of amendments thereto, as of the last such amendment, as the case
may be, complied as to form in all material respects with the requirements of
the Securities Act or the Exchange Act, as applicable. Except to the extent that
any information in any SEC Report has been revised or superseded by an SEC
Report filed prior to the date hereof, none of the SEC Reports as of such
respective dates (or, if amended, the date of the filing of such amendment, with
respect to the disclosures that are amended) the rules and regulations of the
SEC thereunder, in each case as in effect at such time, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make such statements, in the light of the
circumstances in which they were made, not misleading.


    7

--------------------------------------------------------------------------------




(b)    The Company has established and maintains disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by the Exchange Act. The Company's disclosure controls
and procedures are reasonably designed to ensure that all material information
required to be disclosed by the Company in the reports that it files or
furnishes under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the rules and forms of the SEC, and that
all such material information is accumulated and communicated to the Company's
management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications required pursuant to Sections 302 and
906 of the Sarbanes-Oxley Act.
5.    Representations and Warranties of the Investor. The Investor represents
and warrants to the Company as of the date of this Agreement that:
5.1    Private Placement.
(a)    The Investor is (i) an "accredited investor" within the meaning of Rule
501 of Regulation D promulgated under the Securities Act; (ii) aware that the
issuance and sale of the Common Stock pursuant to this Agreement and the Warrant
issued pursuant to the Warrant Agreement (collectively, the "Securities") are
being made in reliance on a private placement exemption from registration under
the Securities Act and (iii) acquiring the Securities for its own account.
(b)    The Investor understands and agrees that the Securities are being offered
in a transaction not involving any public offering within the meaning of the
Securities Act, that such Securities have not been and, except as contemplated
by the Registration Rights Agreement, will not be registered under the
Securities Act and that such Securities may be offered, resold, pledged or
otherwise transferred only (i) in a transaction not involving a public offering,
(ii) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 thereunder (if available), (iii) pursuant to an effective
registration statement under the Securities Act or (iv) to the Company or one of
its Subsidiaries, in each of cases (i) through (iv) in accordance with any
applicable state and federal securities laws, and that it will notify any
subsequent purchaser of Securities from it of the resale restrictions referred
to above, as applicable.
(c)    The Investor understands that, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the Company may require that the Securities
will bear a legend or other restriction substantially to the following effect
(it being agreed that if the Securities are not certificated, other appropriate
restrictions shall be implemented to give effect to the following):
"THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE "SECURITIES
ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH


    8

--------------------------------------------------------------------------------




REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS SECURITY
AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A TRANSACTION NOT
INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE. THIS SECURITY MAY ONLY BE TRANSFERRED IN
ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT, DATED AS OF
JANUARY 23, 2018, AMONG R1 RCM INC. AND IHC HEALTH SERVICES, INC."
(d)    The Investor: (i) is able to fend for itself in the transactions
contemplated by this Agreement; (ii) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) has the ability
to bear the economic risks of its prospective investment and can afford the
complete loss of such investment.
(e)    The Investor acknowledges that (i) it has conducted its own investigation
of the Company and the terms of the Securities, (ii) it has had access to the
Company's public filings with the SEC and to such financial and other
information as it deems necessary to make its decision to purchase the
Securities and (iii) has been offered the opportunity to conduct such review and
analysis of the business, assets, condition, operations and prospects of the
Company and its Subsidiaries and to ask questions of the Company and received
answers thereto, each as it deemed necessary in connection with the decision to
purchase the Securities. The Investor further acknowledges that it has had such
opportunity to consult with its own counsel, financial and tax advisors and
other professional advisers as it believes is sufficient for purposes of the
purchase of the Securities. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 4 of this Agreement or
the right of the Investor to rely on such representations and warranties.
(f)    The Investor understands that the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements.
(g)    Except for the representations and warranties contained in Section 4 of
this Agreement (including any references in such Section to the SEC Reports),
the Investor acknowledges that neither the Company nor any Person on behalf of
the Company makes, and the Investor has not relied upon, any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or with respect to any other information provided to the Investor
in connection with the transactions contemplated by this Agreement.


    9

--------------------------------------------------------------------------------




5.2    Organization. The Investor is duly organized, validly existing and in
good standing under the laws of the state of Utah.
5.3    Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, declaration, or filing with, any federal, state,
or local governmental authority on the part of the Investor is required in
connection with the purchase of the Common Stock (and the Common Stock issuable
upon exercise of the Warrant) or the consummation of any other transaction
contemplated by this Agreement, except for the following: (i) compliance with
applicable state securities laws, which compliance will have occurred within the
appropriate time periods; and (ii) the filing with the SEC of such reports under
the Exchange Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement.
5.4    Authorization; Enforceability. The Investor has full right, power,
authority and capacity to enter into this Agreement, the Registration Rights
Agreement and the Warrant Agreement and to consummate the transactions
contemplated by this Agreement, the Registration Rights Agreement and the
Warrant Agreement. The execution, delivery and performance of this Agreement,
the Registration Rights Agreement and the Warrant Agreement have been duly
authorized by all necessary action on the part of the Investor, and this
Agreement has been, and each of the Registration Rights Agreement and the
Warrant Agreement will at or prior to the Closing be, duly executed and
delivered by the Investor and, assuming due authorization, execution and
delivery of this Agreement, the Registration Rights Agreement and the Warrant
Agreement by the Company, will constitute valid and binding obligation of the
Investor, enforceable against it in accordance with its terms.
5.5    No Default or Violation. The execution, delivery, and performance of and
compliance with this Agreement, the Registration Rights Agreement and the
Warrant Agreement, and the issuance and sale of the Common Stock and Warrant
will not (i) result in any default or violation of the certificate of
incorporation, bylaws, limited partnership agreement, limited liability company
operating agreement or other applicable organizational documents of the
Investor, (ii) result in any default or violation of any agreement relating to
its material Indebtedness or under any mortgage, deed of trust, security
agreement or lease to which it is a party or in any default or violation of any
material judgment, order or decree of any Governmental Authority or (iii) be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any such provision, require any consent or waiver under
any such provision, or result in the creation of any mortgage, pledge, lien,
encumbrance, or charge upon any of the properties or assets of the Investor
pursuant to any such provision, or the suspension, revocation, impairment or
forfeiture of any material permit, license, authorization, or approval
applicable to the Investor, its business or operations, or any of its assets or
properties pursuant to any such provision, except in the case of clauses (ii)
and (iii) as would not, individually or in the aggregate, reasonably be expected
to prevent or materially delay or materially impair the ability of the Investor
to consummate the transactions contemplated by this Agreement.
5.6    Financial Capability. The Investor currently has the funds necessary to
purchase the Common Stock at Closing on the terms and conditions contemplated by
this Agreement.
6.    Covenants. The Company and the Investor hereby covenant and agree, for the
benefit of the other party to this Agreement and its permitted assigns, as
follows:


    10

--------------------------------------------------------------------------------




6.1    Reservation of Common Stock. For as long as the Warrant remains
outstanding, the Company shall at all times reserve and keep available, free
from preemptive rights, out of its authorized but unissued Common Stock or share
of Common Stock held in treasury by the Company, the full number of shares of
Common Stock then issuable upon exercise of the Warrant (after giving effect to
all anti-dilution adjustments). All shares of Common Stock delivered upon
exercise of the Warrant shall be newly issued shares or shares held in treasury
by the Company, shall have been duly authorized and validly issued and shall be
fully paid and nonassessable, and shall be free from preemptive rights and free
of any lien or adverse claim.
6.2    Transfer Taxes. The Investor shall pay any and all documentary, stamp or
similar issue or transfer tax due on the issuance of the Common Stock.
6.3    Public Disclosure. On the date of this Agreement, the Company shall issue
a press release in a form mutually agreed to by the Company and the Investor. No
other written release, announcement or filing concerning the transactions
contemplated by this Agreement, the Registration Rights Agreement and the
Warrant Agreement shall be issued, filed or furnished, as the case may be, by
any party without the prior written consent of the other party (which consent
shall not be unreasonably withheld, conditioned or delayed), except as such
release, announcement or filing as may be required by Law or the rules or
regulations of any securities exchange, in which case the party required to make
the release or announcement shall, to the extent reasonably practicable, allow
the other party reasonable time to comment on such release or announcement in
advance of such issuance. The provisions of this Section shall not restrict the
ability of a party to summarize or describe the transactions contemplated by
this Agreement in any SEC Report so long as the other party is provided a
reasonable opportunity to review such disclosure in advance.
6.4    Co-Investment. For the period beginning on the date hereof and ending on
the date upon which the Investor has purchased an aggregate of $40,000,000 of
equity securities or debt securities of the Company pursuant to this Section
6.3, and so long as the Ownership Threshold is met, if the Company sells equity
securities (other than pursuant to the exercise of a warrant pursuant to the
TCP-ASC Warrant Agreement or pursuant to any other warrant agreement so long as
the warrant issuance complied with the terms of this Section 6.3) or debt
securities of the Company to TCP-ASC or any Affiliate of TCP-ASC, Towerbrook or
Ascension Health (such issuance and sale, a "Subsequent TCP-ASC Investment"),
the Company shall offer to sell to the Investor the number of equity securities
or debt securities of the Company, as applicable, equal to ten percent (10%) of
the Subsequent TCP-ASC Investment. For the avoidance of doubt, in no event shall
the Investor be entitled to purchase more than $40,000,000 of equity securities
and/or debt securities of the Company pursuant to this Section 6.3. The Investor
shall be entitled to purchase such equity securities or debt securities, as
applicable, at substantially the same price and on substantially the same terms
as the Subsequent TCP-ASC Investment. The purchase price for all securities
offered to the Investor shall be payable in the same form as paid by TCP-ASC. In
order to exercise its purchase rights hereunder, the Investor must within ten
(10) Business Days after receipt of written notice from the Company describing
in reasonable detail the securities being offered, the purchase price thereof
and the payment terms, deliver a written notice to the Company describing the
Investor's election hereunder. Upon the expiration of such election period, the
offer to sell such securities to the Investor shall terminate.


    11

--------------------------------------------------------------------------------




6.5    Further Assurances. Each of the Investor and the Company will cooperate
and consult with each other and use commercially reasonable efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third Persons required to consummate the transactions contemplated by this
Agreement the Registration Rights Agreement and the Warrant Agreement.
6.6    Board Nomination Right.
(a)    For so long as the Ownership Threshold is met, the Investor shall be
entitled to nominate one individual to the Board, who shall be either the Chief
Executive Officer or Chief Financial Officer of the Investor or an individual
who is "independent" as defined in the listing standards of the Nasdaq Capital
Market (or other United States national securities exchange that the Common
Stock is listed upon, if any) and applicable law (the "Investor Designee"). As
soon as practicable after the date of this Agreement, but no later than April
30, 2018, the Company shall take all corporate action necessary to increase the
size of its Board of Directors by one director and appoint the Investor Designee
to fill the resulting vacancy. Thereafter, the Company shall, at any annual or
special meeting of shareholders of the Company at which directors are to be
elected, subject to the fulfillment of the requirements set forth in Section
6.5(b), nominate the Investor Designee for election to the Board and use all
commercially reasonable efforts to cause the Investor Designee to be elected as
a director of the Board.
(b)    Any Investor Designee who is not the Chief Executive Officer or Chief
Financial Officer of the Investor shall be reasonably acceptable to the Board's
Nominating and Corporate Governance Committee (the "Governance Committee"). The
Company shall require that all directors comply in all respects with applicable
law (including with respect to confidentiality) and the Company's corporate
governance guidelines, code of business conduct and ethics and confidentiality
and trading policies and guidelines as in effect from time to time. The Investor
shall notify the Company of any proposed Investor Designee in writing no later
than the latest date on which shareholders of the Company may make nominations
to the Board in accordance with the Bylaws, together with all information
concerning such nominee required to be delivered to the Company by the Bylaws
and such other information reasonably requested by the Company; provided that in
each such case, all such information is generally required to be delivered to
the Company by the other outside directors of the Company (the "Nominee
Disclosure Information"); provided, further that in the event the Investor fails
to provide any such notice, the Investor Designee shall be the person then
serving as the Investor Designee as long as the Investor provides the Nominee
Disclosure Information to the Company promptly upon request by the Company.
(c)    In the event of the death, disability, resignation or removal of the
Investor Designee, the Board will promptly elect to the Board a replacement
director designated by the Investor, subject to the fulfillment of the
requirements set forth in Section 6.5(b), to fill the resulting vacancy, and
such individual shall then be deemed the Investor Designee for all purposes
under this Agreement.


    12

--------------------------------------------------------------------------------




(d)    After the date hereof, and subject to applicable law and the listing
standards of the Nasdaq Capital Market (or other United States national
securities exchange that the Common Stock is listed upon, if any), the Company
will offer the Investor Designee an opportunity to, at Investor's option, either
sit on each regular committee of the Board or attend (but not vote) at the
meetings of such committee as an observer. If the Investor Designee fails to
satisfy the applicable qualifications under law or stock exchange listing
standard to sit on any committee of the Board, then the Board shall offer the
Investor Designee the opportunity to attend (but not vote) at the meetings of
such committee as an observer.
(e)    Any Investor Designee who is Independent will be entitled to receive
similar compensation, benefits, reimbursement (including of travel expenses),
indemnification and insurance coverage for his or her service as directors as
the other Independent directors of the Company. Any Investor Designee who is not
Independent will be entitled to receive similar reimbursement (including of
travel expenses), indemnification and insurance coverage for his or her service
as directors as the other directors of the Company designated pursuant to the
TCP-ASC Investor Rights Agreement who are not Independent. For so long as the
Company maintains directors and officers liability insurance, the Company shall
include the Investor Designee as an "insured" for all purposes under such
insurance policy for so long as the Investor Designee is a director of the
Company and for the same period as for other former directors of the Company
when the Investor Designee ceases to be a director of the Company.
6.7    Restrictions on Transfer.
(a)    Prior to January 23, 2021, the Investor may not directly or indirectly
sell, transfer, pledge, encumber, assign or otherwise dispose of the Warrant or
any shares of Common Stock (or any direct or indirect interest therein) to any
Person without the prior written consent of the Company (which consent may be
given or withheld, or made subject to such conditions as are determined by the
Company, in its sole discretion) other than any Permitted Transfer. Any
purported transfer which is not in accordance with the terms and conditions of
this Section 6.6 shall be, to the fullest extent permitted by law, null and void
ab initio and, in addition to other rights and remedies at law and in equity,
the Company shall be entitled to injunctive relief enjoining the prohibited
action. Notwithstanding the foregoing, if at any time after January 23,
2019, TCP-ASC (or any Affiliate of TowerBrook Capital Partners L.P.
("TowerBrook") or Ascension Health who directly or indirectly received equity
securities of the Company from TCP-ASC through an in-kind distribution) effects
a sale to any Person who is not an Investor Affiliate (as defined in the TCP-ASC
Investor Rights Agreement)  of any of the equity securities of the Company it
beneficially owns (a "Sale Transaction"), then the Investor shall be granted an
early release from its obligations pursuant to this Section 6.6(a) with respect
to a number of shares of Common Stock equal to the product of (1) the aggregate
number of shares of Common Stock beneficially owned by Investor immediately
prior to such Sale Transaction (calculated on an as-converted and as-exercised
into Common Stock basis) multiplied by (2) a fraction, the numerator of which is
the aggregate number of shares of Common Stock beneficially being sold by
TCP-ASC (or such Affiliate of TowerBrook or Ascension Health) in such Sale


    13

--------------------------------------------------------------------------------




Transaction (calculated on an as-converted and as-exercised into Common Stock
basis) and the denominator of which is the total number of shares of Common
Stock beneficially held by TCP-ASC and any Affiliate of TowerBrook or Ascension
Health who received equity securities of the Company from TCP-ASC through an
in-kind distribution (calculated on an as-converted and as-exercised into Common
Stock basis) immediately prior to such Sale Transaction. If one or more Sale
Transactions occur prior to January 23, 2019 (collectively, the "Pre-Trigger
Date Sale Transactions"), then effective as of January 24, 2019, the Investor
shall be granted an early release from its obligations pursuant to this Section
6.6(a) with respect to a number of shares of Common Stock equal to the product
of (1) the aggregate number of shares of Common Stock beneficially owned by
Investor immediately prior to the initial Pre-Trigger Date Sale Transaction
(calculated on an as-converted and as-exercised into Common Stock basis)
multiplied by (2) a fraction, the numerator of which is the aggregate number of
shares of Common Stock beneficially sold by TCP-ASC (or such Affiliate of
TowerBrook or Ascension Health) in all Pre-Trigger Sale Transactions (calculated
on an as-converted and as-exercised into Common Stock basis) and the denominator
of which is the largest total number of shares of Common Stock beneficially held
by TCP-ASC and any Affiliate of TowerBrook or Ascension Health who received
equity securities of the Company from TCP-ASC through an in-kind distribution
(calculated on an as-converted and as-exercised into Common Stock basis) at any
time during the period beginning on the date hereof and ending January 23, 2019.
(b)    The Investor may not at any time directly or knowingly indirectly
(without any duty of investigation) transfer any shares of Common Stock
(including any shares of Common Stock issuable upon the exercise of the Warrant)
to any Competitor of the Company without the prior written consent of the
Company (which consent may be given or withheld, or made subject to such
conditions as are determined by the Company, in its sole discretion), other than
in connection with any Reorganization Event (as defined in the Company's
Certificate of Designations for its Series A Preferred Stock). For purposes of
this Section 6.6(b) "Competitor" shall mean (i) any Person that (x) sells (A)
hospital or medical professional group revenue cycle management services or
software or (B) physician advisory services and (y) such sales represent greater
than 50% of the total annual sales, for the most recent completed fiscal year,
of such Person and its direct and indirect subsidiaries taken as a whole and
(ii) any Person that has direct or indirect majority voting control of any
Person identified in the preceding clause (i).
(c)    Permitted Transfers. The following transfers ("Permitted Transfers")
shall be permitted without the Company's consent:
(i)
to an Affiliate of Investor who executes a written joinder agreement pursuant to
which such Affiliate agrees to be bound by the terms of this Agreement,

(ii)
in a Reorganization Event (as defined in the Company's Certificate of
Designations for its Series A Preferred Stock), or

(iii)
pursuant to an effective registration statement in accordance with and subject
to the terms and conditions set forth in the Registration Rights Agreement.



    14

--------------------------------------------------------------------------------




6.8    Standstill Restrictions.
(a)    Until the time when the Investor owns less than 2% of the Company's
outstanding Common Stock on a fully-diluted basis and calculated assuming full
exercise of the Warrant, neither the Investor nor any Affiliate of the Investor
shall (i) directly or indirectly acquire, agree to acquire, or offer to acquire,
beneficial ownership of any equity securities of the Company, any warrant or
option to purchase such securities, any security convertible into any such
securities, or any other right to acquire such securities, other than the shares
of Common Stock issued pursuant to this Agreement or the Common Stock acquired
upon exercise of the Warrant or as otherwise would not increase the Investor's
beneficial ownership of the Company's Common Stock by greater than 1% on an
as-converted basis, (ii) bring any action or otherwise act to contest the
validity of the restrictions set forth in this Section 6.7, or seek a release of
such restrictions, (iii) deposit any Common Stock in a voting trust or similar
arrangement or subject any Common Stock to any voting agreement, pooling
arrangement or similar arrangement, or grant any proxy with respect to any
Common Stock to any person not affiliated with the Investor or Company
management; (iv) make, or in any way participate or engage in, directly or
indirectly, any solicitation of proxies to vote, or seek to advise or influence
any person with respect to the voting of, any voting securities of the Company
or any of Subsidiary of the Company, (v) form, join or in any way participate in
a "group" (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any voting securities of the Company or any Subsidiary of the Company
except for any group constituting solely of the Investor and any Affiliate of
Investor, (vi) seek the removal of any directors from the Board or a change in
the size or composition of the Board (including, without limitation, voting for
any directors not nominated by the Board), except as otherwise provided in
Section 6.5, (vii) call, request the calling of, or otherwise seek or assist in
the calling of a special meeting of the shareholders of the Company, (viii)
disclose any intention, plan or arrangement prohibited by, or inconsistent with,
the foregoing or (ix) make, or take, any action that would reasonably be
expected to cause the Company to make a public announcement regarding any
intention of the Investor to take an action that would be prohibited by the
foregoing; provided, however, that the foregoing shall not restrict the Investor
from complying with applicable law or the ability of the Investor Designee from
exercising his or her fiduciary duties or powers as directors.
(b)    Notwithstanding the foregoing, for so long as the restrictions in Section
6.7(a) apply, if the Board decides to engage in a process that could give rise
to a change of control of the Company, the Company shall invite the Investor to
participate in such process on the terms and conditions generally made available
to the other participants in such process; provided, however, that in the event
the Investor participates in such process, the Investor Designee shall recuse
himself or herself from voting on, or otherwise receiving any confidential
information regarding, matters in connection with the process; provided,
further, however, that, following the termination of the Investor's
participation in any process, the Investor's right to vote on, and receive
confidential information about, the process shall be reinstated. In addition, if
requested by the Board, the Investor may submit a confidential private
acquisition proposal to the Board and respond to any related inquiries from the
Board, provided that any such proposal shall be conditioned on approval of the
Board.


    15

--------------------------------------------------------------------------------




6.9    Voting Agreement.
(a)    For so long as the Investor Designee is on the Board, the Investor will
cause all of its shares of Company capital stock that are entitled to vote,
whether now owned or hereafter acquired (collectively, the "Voting Securities"),
to be voted (i) in favor of any nominee or director nominated by the Governance
Committee and (ii) against the removal of any director nominated by the
Governance Committee.
(b)    The provisions of this Section 6.8 shall not be binding upon the
successors in interest to any of the Voting Securities other than any Affiliates
of Investor.
7.    Miscellaneous.
7.1    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
7.2    Jurisdiction; Enforcement. Each of the parties hereto hereby agrees that
(i) all actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware and
any state appellate court therefrom sitting in New Castle County in the State of
Delaware (or, solely if the Chancery Court of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware), (ii) agrees that it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court and (iii) a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Each party irrevocably consents to the service of
process outside the territorial jurisdiction of the courts referred to in this
Section 7.2 in any such action or proceeding by mailing copies thereof by
registered or certified United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 7.8. However,
the foregoing shall not limit the right of a party to effect service of process
on the other party by any other legally available method. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
7.3    Survival. The representations and warranties of the Company set forth in
Section 4.1, Section 4.2, Section 4.4, Section 4.5, Section 4.6 and Section 4.7
(the "Fundamental Reps"), and the representations and warranties of the Investor
set forth in Section 5.2, Section 5.3, Section 5.4 and Section 5.5, shall
survive the Closing and shall terminate on the date that is three (3) years
after the Closing Date, it being the express intent of the parties hereto to
extend the applicable statute of limitations under Delaware Law with respect to
claims relating to a breach of such representations and warranties to such date.
All other representations and warranties in this Agreement shall expire at the
Closing and have no further force and effect. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, claims for Fraud shall survive
the Closing until the expiration of the applicable statute of limitations.
Notwithstanding anything herein to the contrary, the maximum


    16

--------------------------------------------------------------------------------




aggregate liability of any party hereto for monetary damages or otherwise in
connection with this Agreement shall be limited to $20,000,000. 
7.4    Indemnification.
(a)    From and after the Closing, the Company shall defend, protect, indemnify
and hold harmless the Investor, its Affiliates and its and their respective
stockholders, partners, members, officers, directors, employees and agents
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to any breach of any Fundamental Rep.
(b)    Following the Closing, the indemnification provided by Section 7.4(a)
shall be the sole and exclusive remedy for any loss, liability, demand, claim,
action, cause of action, cost, damage, deficiency, tax, penalty, fine or
expense, whether or not arising out of third party claims (including, without
limitation, interest, penalties, reasonable attorneys’ fees and expenses, court
costs and all reasonable amounts paid in investigation, defense or settlement of
any of the foregoing) of the Indemnitees with respect to any misrepresentation
or inaccuracy in, or breach of, any Fundamental Rep.
7.5    Successors and Assigns. Except as otherwise provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties; provided, however, the rights of the Investor under this Agreement
shall not be assignable to any Person without the consent of the Company.
7.6    No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the parties any rights, remedies,
obligations or liabilities under or by reason of this Agreement, and no Person
that is not a party to this Agreement (including any partner, member,
shareholder, director, officer, employee or other beneficial owner of any party,
in its own capacity as such or in bringing a derivative action on behalf of a
party) shall have any standing as third-party beneficiary with respect to this
Agreement or the transactions contemplated by this Agreement.
7.7    No Personal Liability of Directors, Officers, Owners, Etc. No director,
officer, employee, incorporator, shareholder, managing member, member, general
partner, limited partner, principal or other agent of any of the Investor or the
Company shall have any liability for any obligations of the Investor or the
Company, as applicable, under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of the Investor or the
Company, as applicable, under this Agreement. Each party hereby waives and
releases all such liability. This waiver and release is a material inducement to
each party's entry into this Agreement.


    17

--------------------------------------------------------------------------------




7.8    Entire Agreement. This Agreement and the other documents delivered
pursuant to this Agreement, including the Registration Rights Agreement and the
Warrant Agreement, constitute the full and entire understanding and agreement
among the parties with regard to the subjects hereof and thereof.
7.9    Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, email (with delivery
receipt) or messenger as follows:
if to the Company:
R1 RCM Inc.
401 North Michigan Ave., Suite 2700
Chicago, IL 60611
Attention: General Counsel
Email: legal@r1rcm.com


with a copy to:
Kirkland & Ellis LLP
300 N LaSalle
Chicago, IL 60654
Attention: Richard W. Porter, P.C. 
                  Robert M. Hayward, P.C.
Maggie D. Flores

Email: richard.porter@kirkland.com; robert.hayward@kirkland.com;
maggie.flores@kirkland.com


if to the Investor:
IHC Health Services, Inc.
36 South State Street, 23rd Floor
Salt Lake City, Utah 84111
Attention: Jacque Millard
Email: investments@imail.org


with a copy to:
IHC Health Services, Inc.
36 South State Street, 22nd Floor
Salt Lake City, Utah 84111
Attention: General Counsel
Email:

or in any such case to such other address, facsimile number or telephone as
either party may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.
7.10    Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement shall impair any such
right, power, or remedy of such


    18

--------------------------------------------------------------------------------




party, nor shall it be construed to be a waiver of or acquiescence to any breach
or default, or in any similar breach or default thereafter occurring; nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default. All remedies, either under this Agreement or by law or
otherwise afforded to any holder, shall be cumulative and not alternative.
7.11    Expenses. The Company and the Investor shall bear their own expenses and
legal fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby.
7.12    Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only if
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Company and the Investor or, in the case of a waiver, by the party
against whom the waiver is to be effective. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.
7.13    Counterparts. This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.
7.14    Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.
7.15    Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article, Section, Schedule or Exhibit of this Agreement unless otherwise
indicated. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation." The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to in this Agreement means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.
7.16    No Additional Representations. Except for the representations and
warranties contained in Section 4, the Investor acknowledges that neither the
Company nor any Person on


    19

--------------------------------------------------------------------------------




behalf of the Company makes any other express or implied representation or
warranty with respect to the Company or any of its Subsidiaries or with respect
to any other information made available to the Investor in connection with the
transactions contemplated hereby. Neither the Company nor any other Person will
have or be subject to any liability or indemnification obligation to the
Investor or any other Person resulting from the distribution to the Investor, or
the Investor's use of, any such information, including any information,
documents, projections, forecasts or other material made available to the
Investor in certain "data rooms" or management presentations in expectation of
the transactions contemplated hereby, unless and then only to the extent that
any such information is expressly included in a representation or warranty
contained in Section 4.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first above written.
R1 RCM INC.
By: /s/ Joseph Flanagan
Name: Joseph Flanagan
Title: President & CEO


IHC HEALTH SERVICES, INC.
By: /s/ Gregory M. Johnson
Name: Gregory M. Johnson
Title: Vice President, Finance



SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT